Rao, Chief Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General, counsel for the defendant, in the protests referred to in Schedule A attached hereto and made a part hereof, subject to the approval of the Court:
That the merchandise covered by the entries in said protests marked “A” and initialed PPM by Commodity Specialist Peter P. Mitrano, *224consists of gold rods, grain, and sponge, similar in all material respects to the merchandise the subject of Jarrell-Ash Co. v. United States, C.D. 3261, the record in which case is incorporated herein.
That said merchandise was classified on liquidation under Paragraph 397 of the Tariff Act of 1930, as modified by T.D. 54108, and assessed with duty at the rate of 50 per centum ad valorem; that the plaintiff claims said merchandise to be free of duty as gold bullion under Paragraph 1638 of said act.
That said protests are hereby submitted on said record, this stipulation and the official papers.
Plaintiff waives the right to first docket call and further amendment of these protests.
In view of this stipulation and on the authority of the decision cited, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoices accompanying the entries covered by the protests enumerated in schedule A, attached hereto and made a part hereof, is free of duty under paragraph 1638 of the Tariff Act of 1930, as gold bullion.
The protests are sustained and judgment will be entered for the plaintiff.